Where money, made by a sheriff from the sale of personal property upon execution, is claimed both by the plaintiff in the execution and by the landlord of the defendant, for rent claimed to be due from such defendant for the use of the premises where the property was levied upon, the court from which the execution issued has authority, on the application of the sheriff, and on notice to both the claimants, to order the payment of the money to the clerk of the court, subject to its further order; and the payment by the sheriff to the clerk, in pursuance of the order, constitutes a defence to an action for such money commenced by the landlord against the sheriff, intermediate the time of making the order to show cause, and the final, order for such payment, the landlord having appeared by counsel and contested the making of such final order.